             Case 3:14-cv-03544-WHO Document 113 Filed 06/25/20 Page 1 of 4



     Michael J. Curls (SBN 159651)
1    Nichelle D. Jones (SBN 186308)
     LAW OFFICE OF MICHAEL J. CURLS
2
     4340 Leimert Boulevard, Suite 200
3    Los Angeles, California 90008
     Tel: 323-293-2314
4    Fax: 323-293-2350
5
     E-mail: michael@mjclawoffice.com
             nichelle@mjclawoffice.com
6
     Attorneys for Plaintiff
7
8
     Jody Struck, SBN 121097
9    HAAPALA, THOMPSON & ABERN, LLP
     1939 Harrison Street, Suite 800
10   Oakland, California 94612
11   Tel: 510-763-2324
     Fax: 510-273-8534
12   E-mail: rwiden@htalaw.com
13
     Attorneys for Defendants
14   COUNTY OF SANTA CRUZ
15
16                         UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO
17
18
      MARLENE HENDERSON, THE ESTATE OF            )   Case No.: 3:14-cv-03544 WHO
19    EDYTH HENDERSON, and THE ESTATE             )   (HRL)
      OF JOSEPH HENDERSON,                        )
20                                                )
                     Plaintiffs,                  )   STIPULATION AND ORDER TO
21                                                )   CONTINUE DEADLINE TO
22           vs.                                  )   OPPOSE DEFENDANTS’
                                                  )   MOTION FOR SUMMARY
23
      COUNTY OF SANTA CRUZ, THE SANTA             )   JUDGMENT AND TO AUGMENT
      CRUZ COUNTY SHERIFF’S                       )   THE BRIEFING SCHEDULE
24                                                )
      DEPARTMENT, THE SANTA CRUZ                  )
25    COUNTY HEALTH SERVICES AGENCY,              )
26
      and DOES 1 THROUGH 25, INCLUSIVE,           )
                                                  )
27                   Defendants                   )
                                                  )
28                                                )
29                                                )
                                                  )
30                                                )
                                                  )
31                                                )
32
                                               1
                    STIPULATION AND ORDER TO AMEND SCHEDULING ORDER (3:14-
                                      CV-03544-WHO-HRL)
             Case 3:14-cv-03544-WHO Document 113 Filed 06/25/20 Page 2 of 4



1
2            TO THE HONORABLE COURT:
3
             This stipulation is entered into by and between the plaintiffs and the defendants,
4
     by and through their respective counsel.
5
             1.    On February 19, 2020, Defendant filed a Motion for Summary Judgment.
6
7    [Doc.101] Plaintiff’s response is due on or before March 4, 2020.

8            2.    On March 20, 2020, the scheduling order was augmented [Doc.107] and
9    the hearing was continued to July 17, 2020; Plaintiffs’ Opposition is due on June 26,
10
     2020 and Defendant’s Reply is due on July 3, 2020.
11
             3.    Since the COVID-19 quarantine, counsel for Plaintiff has experienced
12
     deaths of family and friends. As such, counsel have met and conferred and stipulated
13
14   to a short continuance to allows Plaintiff’s counsel to deal with personal issues and

15   additional time to file Plaintiff’s opposition.
16           4.    The parties continue to engage in meaningful settlement dialogue.
17           5.    Based on the foregoing, the parties seek to to extend the time for Plaintiff to
18
     respond to Defendants’ Motion for Summary Judgment from June 26, 2020 to July 10,
19
     2020; and the time for Defendant to file their Reply Brief from July 3, 2020 to July 17,
20
21
     2020.

22   ///
23   ///
24   ///
25
26
27
28
29
30
31
32
                                                 2
                  STIPULATION AND PROPOSED ORDER TO AMEND SCHEDULING ORDER
                                     (3:14-CV-03544-WHO-HRL)
            Case 3:14-cv-03544-WHO Document 113 Filed 06/25/20 Page 3 of 4



1          6.       The parties further seek to amend the current scheduling order to continue
2    the deadline to hear Motions for Summary Judgment from July 17, 2020 to July 31,
3    2020 and to continue the hearing on Defendants’ Motion for Summary Judgment
4
     accordingly.
5
          NOW THEREFORE, IT IS HEREBY STIPULATED by the Parties, subject to
6
7
     approval by this Court, that the Scheduling Order be amended as follows:

8
9    Dated: June 25, 2020                LAW OFFICES OF MICHAEL J. CURLS
10
11                                       By:    */s/ Nichelle D. Jones
                                                Nichelle D. Jones
12
                                                Attorney For Plaintiff
13
14
     Dated: June 25, 2020                HAAPALA, THOMPSON & ABERN, LLP
15
16
                                         By:    /s/ Jody Struck
17                                              Jody Struck
18                                              Attorneys for Defendant
                                                *Ms. Struck provided her consent that this
19                                              document be electronically filed
20
21
22
23
24
25
26
27
28
29
30
31
32
                                               3
                STIPULATION AND PROPOSED ORDER TO AMEND SCHEDULING ORDER
                                   (3:14-CV-03544-WHO-HRL)
            Case 3:14-cv-03544-WHO Document 113 Filed 06/25/20 Page 4 of 4



1                             MODIFIED ORDER
2          PER STIPULATION OF COUNSEL, as modified below, IT IS HEREBY
3
     ORDERED that the motion deadlines be revised as follows:
4
          Deadline for Plaintiff to Respond
5
6
          to Defendants’ Motion for Summary

7         Judgment:                                             July 10, 2020
8         Deadline for Defendants to Reply to
9         Plaintiff’s Opposition to Motion for Summary
10
          Judgment:                                             July 17, 2020
11
          Hearing on Defendants’ Motion for
12
          Summary Judgment:                                     August 19, 2020
13
14
15
16   DATED: June 25, 2020
17
18
                                           ___________________
19                                               Judge of the United States District Court
20
21
22
23
24
25
26
27
28
29
30
31
32
                                              4
               STIPULATION AND PROPOSED ORDER TO AMEND SCHEDULING ORDER
                                  (3:14-CV-03544-WHO-HRL)
